Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the meaning of the limitation “wire” in lines 4, 6, and 13 is unclear. It is not clear as to whether the array of wires in line 2 of the claim is being referred to or whether some other wires are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the array of wires in line 2.
In addition, the meaning of the limitations “high-index-layer” and “low-index-layer” is unclear. The terms “high-index-layer” and “low-index-layer” are a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Re: claims 2-6, because they depend upon claim 1, they are likewise rejected.
Re: claims 2, 3, and 6, the meaning of the limitation “wire” is not clear. It is not clear as to whether the array of wires recited in claim 1 is being referred to or whether some other wires are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the array of wires recited in claim 1.
Re: claims 4 and 5, the meaning of the limitations “high-index-layer” and “low-index-layer” is unclear. The terms “high-index-layer” and “low-index-layer” are a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Re: claim 7, the meaning of the limitation “wire” in lines 4, 6, and 11 is unclear. It is not clear as to whether the array of wires in line 2 of the claim is being referred to or whether some other wires are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the array of wires in line 2.
In addition, the meaning of the limitations “high-index-layer” and “low-index-layer” is unclear. The terms “high-index-layer” and “low-index-layer” are a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Re: claims 8–18, because these claims depend upon claim 7, they are likewise rejected.
Re: claims 8, 9, 11, 13, 14, 15, 16, and 17, the meaning of the limitation “wire” is not clear. It is not clear as to whether the array of wires recited in claim 7 is being referred to or whether some other wires are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the array of wires recited in claim 7.
Re: claims 10, 11, and 12, the meaning of the limitations “high-index-layer” and “low-index-layer” is unclear. The terms “high-index-layer” and “low-index-layer” are a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Re: claim 19, the meaning of the limitation “wire” in lines 4, 8, and 9 is unclear. It is not clear as to whether the array of wires in line 2 of the claim is being referred to or whether some other wires are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the array of wires in line 2.
In addition, the meaning of the limitations “high-index-layer” and “low-index-layer” is unclear. The terms “high-index-layer” and “low-index-layer” are a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Re: claim 20, because it depends upon claim 19, it is likewise rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (US 2015/0015948).
Re: claim 19, Takada discloses an array of wires 12, 13, 14 on a face of a substrate 11 with channels between adjacent wires (Fig. 1); each wire including the following layers moving outwards from the substrate: a high-index-layer 12, a low-index-layer 13, and a reflective-layer 14 (Fig. 1); across the visible spectrum: the high-index-layer is transparent (para. 75 discloses ZnO, a known transparent material); a refractive index of the high-index-layer is higher than any other layer in the wire (r.i. of ZnO = 1.6141; r.i. of SiO2 = 1.4776; r.i. of aluminum = 1.1978); an extinction coefficient of the reflective-layer is higher than an extinction coefficient of any other layer in the wire (kR of aluminum = 7.0488; kL of SiO2 = 0.0; and kH of ZnO = 0.015520); and kR > kH and kR > kL across the visible spectrum, where kR is the extinction coefficient of the reflective-layer, kH is an extinction coefficient of the high-index-layer, and kL is an extinction coefficient of the low-index-layer (kR of aluminum = 7.0488; kL of SiO2 = 0.0; and kH of ZnO = 0.015520). 
Re: claim 20, Takada discloses the limitations of claim 19, and Takada further discloses the steps of emitting a light beam from a light source to the WGP 11, 12, 13, 14, the substrate 11 facing the light source (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Yamaki (US 2007/0087549).
Re: claim 1, Takada discloses an array of wires 12, 13, 14 on a face of a substrate 11 with channels between adjacent wires (Fig. 1); each wire having a distal-end farthest from the substrate (Fig. 1); each wire including the following layers moving outwards from the substrate: a high-index-layer 12, a low-index-layer 13, and a reflective-layer 14 (Fig. 1); the high-index-layer and the low-index-layer each having a rectangular cross-sectional shape (Fig. 1); a refractive index of the high-index-layer is higher than a refractive index of the low-index-layer across the visible spectrum (paras. 74-75 disclose silicon having a refractive index of 3.9766, and para. 85 discloses SiO2 having a refractive index of 1.4776); the refractive index of the high-index-layer is higher than a refractive index of any other layer in the wire across the visible spectrum (para. 87 discloses that the reflective layer is comprised of aluminum having a refractive index of 1.1978); and kH <= 0.1 (where kH of silicon is 0.030209), kR > kH (where kR of aluminum is 7.0488), and kR > kL (where kL of SiO2 is 0.0) across the visible spectrum, where kR is an extinction coefficient of the reflective-layer, k, is an extinction coefficient of the high-index-layer, and k, is an extinction coefficient of the low-index-layer. 
Takada does not explicitly disclose that the distal-end has a convex shape.
Yamaki discloses that the distal-end (Fig. 1, tip of metal wire 3) of the wire has a convex shape.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the distal-end of the wire have a convex shape, as disclosed by Yamaki, in the device disclosed by Takada for the purpose of improving the efficiency of wire grid polarizers having pitches less than the wavelength of visible light (see Yamaki paras. 5-6).
Re: claim 2, Takada and Yamaki disclose the limitations of claim 1, and Yamaki further discloses that the convex shape of the distal-end of each wire has a half elliptical shape or half circle shape (Fig. 1).  
Re: claim 3, Takada and Yamaki disclose the limitations of claim 1, and Takada further discloses that the reflective-layer 14 is located at the distal-end of each wire (Fig. 1).  
Re: claim 4, Takada and Yamaki disclose the limitations of claim 1, and Takada further discloses that across the visible spectrum: the refractive index of the high-index-layer 12 is > 1.7 (paras. 74-75 disclose silicon having a refractive index of 3.9766), the extinction coefficient of the high-index-layer 12 is <= 0.01 (where kH of Si is 0.030, and the extinction coefficient of the low-index-layer 13 is < 0.01 (where kL of SiO2 is 0.0).
Re: claim 5, Takada and Yamaki disclose the limitations of claim 1, and Takada further discloses that across at least 50 nm of the visible spectrum: the refractive index of the high-index-layer 12 is >= 2 (paras. 74-75 disclose silicon having a refractive index of 3.9766), the extinction coefficient of the high-index-layer 12 is <= 0.01 (where kH of ZnO is 0.015520, which is substantially equal to the claimed value), and the extinction coefficient of the low-index-layer 13 is <= 0.01 (where kL of SiO2 is 0.0).  
Re: claim 6, Takada and Yamaki disclose the limitations of claim 1, and Takada further discloses that each wire consists essentially of the high-index- layer, the low-index-layer, and the reflective-layer (Fig. 1).  
Re: claim 7, Takada discloses an array of wires 12, 13, 14 on a face of a substrate 11 with channels between adjacent wires (Fig. 1); each wire having a distal-end farthest from the substrate (Fig. 1); each wire including the following layers moving outwards from the substrate: a high-index-layer 12, a low-index-layer 13, and a reflective-layer 14 (Fig. 1); a refractive index of the high-index-layer is higher than a refractive index of the low-index-layer across the visible spectrum (paras. 74-75 disclose silicon having a refractive index of 3.9766, and para. 85 discloses SiO2 having a refractive index of 1.4776); and the refractive index of the high-index-layer 12 is higher than a refractive index of any other layer in the wire across the visible spectrum (paras. 74-75 disclose silicon having a refractive index of 3.9766, and para. 85 discloses SiO2 having a refractive index of 1.4776, and para. 87 discloses that the reflective layer is comprised of aluminum having a refractive index of 1.1978).
Takada does not explicitly disclose that the distal-end of the wire has a convex shape
Yamaki discloses that the distal-end (Fig. 1, tip of metal wire 3) of the wire has a convex shape.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the distal-end of the wire have a convex shape, as disclosed by Yamaki, in the device disclosed by Takada for the purpose of improving the efficiency of wire grid polarizers having pitches less than the wavelength of visible light (see Yamaki paras. 5-6).
Re: claim 8, Takada and Yamaki disclose the limitations of claim 7, and Takada further discloses that the reflective-layer 14 is located at the distal-end of each wire (Fig. 1).
Re: claim 9, Takada and Yamaki disclose the limitations of claim 7, and Takada further discloses that across the visible spectrum an extinction coefficient of the reflective-layer 14 is higher than an extinction coefficient of any other layer in the wire (kR of aluminum = 7.0488; kL of SiO2 = 0.030209; and kH of silicon = 0.015520).  
Re: claim 10, Takada and Yamaki disclose the limitations of claim 7, and Takada further discloses that across the visible spectrum the refractive index of the high-index-layer 12 is >= 1.8 (r.i. of Si = 3.9766), an extinction coefficient of the high-index-layer is <= 0.01 (kH of Si = 0.030209, which is substantially similar to the claimed range), and an extinction coefficient of the low-index-layer 13 is <= 0.01 (kL of SiO2 is 0.0).  
Re: claim 11, Takada and Yamaki disclose the limitations of claim 10, and Takada further discloses that across the visible spectrum, the refractive index of any other layer in the wire, except for the high-index-layer 12, is < 2 (r.i. for low index layer 13 SiO2 is 1.4776; r.i. for reflective layer 14 aluminum is 1.1978; and r.i. for high index layer 12 Si is 3.9766).
Re: claim 12, Takada and Yamaki disclose the limitations of claim 7, and Takada further discloses that each wire consists essentially of the high-index-layer 12, the low-index-layer 13, and the reflective-layer 14 (Fig. 1). 
Re: claims 13, 15, and 17, Takada and Yamaki disclose the limitations of claim 7, and Yamaki further discloses that the convex shape of the distal end of each wire 2, 3 has a half circle shape (Fig. 1).  
Re: claim 18, Takada and Yamaki disclose the limitations of claim 7, and Takada further discloses that the method to use the WGP includes the steps of emitting a light beam from a light source to the WGP (Fig. 1), the substrate 11 facing the light source (Fig. 1).
Allowable Subject Matter
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871